Citation Nr: 1009609	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-31 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to VA compensation for birth defects of a child 
born to a Vietnam veteran, pursuant to 38 U.S.C.A. § 1815.  


WITNESS AT HEARING ON APPEAL

Appellant's mother (custodian)


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to November 
1970.  During that time, he had approximately one year of 
service in the Republic of Vietnam.  He received the Purple 
Heart Medal, the Combat Action Ribbon, and the Vietnamese 
Cross of Gallantry.  

The appellant is the Veteran's son.  The appellant's mother 
is his custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In June 2009, the appellant's mother (his custodian) 
testified at a personal hearing conducted at the RO before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of the hearing is of record.  


FINDING OF FACT

The appellant's only parent who is a veteran and who served 
in the Republic of Vietnam is his father.  


CONCLUSION OF LAW

There is no legal merit to the claim of entitlement to VA 
compensation for birth defects of a child born to a Vietnam 
veteran, pursuant to 38 U.S.C.A. § 1815.  38 U.S.C.A. 
§§ 1802, 1805, 1815 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.814, 3.815 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  As will be discussed in the 
following decision, entitlement to VA compensation for birth 
defects of a child born to a Vietnam Veteran, pursuant to 
38 U.S.C.A. § 1815, is not warranted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any further 
discussion of the VCAA with respect to this claim is, 
therefore, not necessary.  

Analysis

Throughout the appeal, the appellant, through his mother (his 
custodian), has maintained that he has the following birth 
defects as a result of his father's exposure to herbicides 
during active duty in the Republic of Vietnam:  early 
appearance of permanent teeth, asthma, kidney stones, large 
stools due to larger-than-normal intestines for his age, 
vomiting, concentration and memory problems, and excessive 
sleeping.  See, e.g., June 2009 hearing transcript (T.) 
at 3-6.  See also VA Form 21-0304, Application For Benefits 
For Certain Children With Disabilities Born Of Vietnam And 
Certain Korea Service Veterans, received in September 2006 
(in which the appellant's mother/custodian referenced some of 
these conditions as well as acid reflux).  

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child of a Vietnam veteran 
who has spina bifida and other birth defects, to include 
achondroplasia, cleft lip and cleft palate, congenital heart 
disease, congenital talipes equinovarus (clubfoot), 
esophageal and intestinal atresia, Hallerman-Streiff 
syndrome, hip dysplasia, Hirschprung's disease (congenital 
megacolon), hydrocephalus due to aqueductal stenosis, 
hypospadias, imperforate anus, neural tube defects, Poland 
syndrome, pyloric stenosis, syndactyly (fused digits), 
tracheoesophageal fistula, undescended testicles, and 
Williams syndrome, that are associated with the veteran's 
exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 
1815 (West 2002 & Supp 2009); 38 C.F.R. § 3.814(a), 3.815 
(2009).  

Significantly, spina bifida is the only birth defect which 
warrants an award of monetary benefits based on the herbicide 
exposure of a Vietnam veteran who is the father of the child 
at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To 
qualify for a monthly allowance on the basis of other birth 
defects (as listed above), a claimant must show that the 
Vietnam veteran who was exposed to herbicides is his or her 
mother. 38 U.S.C.A. §§ 1812, 1815 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.815 (2009).  This determination has been made 
on the basis of scientific studies that have been undertaken.  
While the appellant in the present case has taken issue with 
the findings of those studies, the Board is bound by the law 
and the VA's regulations.  38 U.S.C.A. § 7104.  As such, the 
basis of the studies is beyond the jurisdiction of the Board.  

Here, pertinent facts are not in dispute.  The appellant's 
father is a Veteran who had service in the Republic of 
Vietnam.  The Veteran's in-service exposure to herbicides is, 
therefore, conceded.  Significantly, however, the record does 
not reflect military service (including in particular in the 
Republic of Vietnam) for the appellant's mother.  Indeed, 
neither the appellant nor his mother/custodian has contended 
otherwise.  In fact, at the June 2009 hearing, the 
appellant's mother specifically stated that she is not a 
veteran.  See T. at 3.  

Clearly, therefore, because the appellant's only parent who 
served in the military in the Republic of Vietnam is his 
father, VA compensation is only payable if he (the appellant) 
were found to have certain forms of spina bifida.  
38 U.S.C.A. §§ 1802, 1805, 1815; 38 C.F.R. §§ 3.814, 3.815.  
Significantly, at no time during the current appeal has 
either the appellant or his mother/custodian asserted that he 
(the appellant) has been diagnosed with spina bifida.  

The Board sympathizes with the appellant and his 
mother/custodian.  Unfortunately, however, there is no 
provision under which to allow a grant of the benefit sought 
on appeal, inasmuch as the statutory and regulatory 
requirements have not been met.  The Board is bound by the 
law and regulations and, thus, finds that the appellant's 
claim must be denied for lack of legal merit.  Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law, and not the 
evidence, is dispositive, the appeal should be terminated for 
lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. 
App. 92 (1995); & Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to VA compensation for birth defects of a child 
born to a Vietnam veteran, pursuant to 38 U.S.C.A. § 1815, is 
denied.  


____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


